DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This communication is to response to the 2022.02.07 reply.

Claims 1-3, 5-19 and 20-21 are currently pending and have been examined.  


Remarks
	Applicant's arguments filed 2021.02.07 have been fully considered and the rejection of claims 1-18 and 20 is withdrawn. However, in view of the claim amendments  a new grounds of rejection is provided below. 
	While it was initially determined that new claim 21 was be allowable, to expedite prosecution, the examiner proposed amending claim 21 into claim 20 and into claim 1. Applicant refused and requested a final office action.  Further consideration determined that the recitations of claim 21 were met by art already of record. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-11, and 13-14 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by US 20110173972 A1 to Wade et al., hereinafter WADE.
As to claim 1, WADE discloses a cylinder head assembly (fig. 1) for an internal combustion engine, the assembly comprising: 
a cast cylinder head (cylinder head 22); 
a turbocharger housing (turbine housing 30) integrally cast with the cylinder head (an internal combustion engine cylinder head configured as a one-piece structure
having integral exhaust ducting and an integral exhaust turbine housing for a turbocharger [0001]) and having an integrally cast wastegate housing (referring to portion of housing surrounding wastegate valve 34 in fig. 2), wherein the turbocharger housing is configured to receive a turbocharger cartridge rotatably supporting a shaft coupled between a compressor wheel and a turbine wheel (generally 50 in fig. 3; note the phrase “configured to” is typically used to connect structure to a function, similar to the word “for”. “Configured to” (for) usually means the structure can perform the function with no additional modification therefore this recitation is interpreted as a functional recitation. While features of an apparatus may be recited either structurally or functionally; apparatus claims cover what a device is, not what a device does. MPEP 2114. All functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by the prior art reference. The function of receive a turbocharger cartridge is an inherent characteristic of the cylinder head assembly of WADE because WADE discloses the same thing (figures). Note the recitation of a turbocharger cartridge rotatably supporting a shaft coupled between a compressor wheel and a turbine wheel is not a positive recitation. A claim is only limited by positively recited elements. MPEP 2115), and 
wherein the integrally cast wastegate housing defines a wastegate chamber (see annotated fig. 2 below) configured to receive a flow of exhaust gas from the turbine wheel, and a flow of wastegate exhaust gas (from wastegate 34);
 a wastegate swing valve (34 in fig. 2 and 4) disposed in the integrally cast wastegate housing (figs. 2 and 4) and movable from a closed position that prevents the flow of wastegate exhaust gas into the wastegate chamber and at least a partially opened position that allows the flow of wastegate exhaust gas into the wastegate chamber (34 is a wastegate valve and all functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by the prior art reference. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. MPEP 2114).


    PNG
    media_image1.png
    609
    997
    media_image1.png
    Greyscale

As to claim 2, WADE discloses the integrally cast wastegate housing includes wastegate valve seat defining a wastegate inlet (wastegate valve 34 is shown in the closed position and a surface valve 34 is in contact with = seat) configured to receive the flow of wastegate exhaust gas (as a valve, 34 is designed to received exhaust gas to bypass turbine; note the phrase “configured to” (for) is typically used to connect structure to a function, similar to the word “for.” “Configured to” (for) usually means the structure can perform the function with no additional modification therefore this recitation is interpreted as a functional recitation. While features of an apparatus may be recited either structurally or functionally; apparatus claims cover what a device is, not what a device does. MPEP 2114. All functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by the prior art reference. The function of receive the flow of wastegate exhaust gas is an inherent characteristic of the wastegate 34 because the function of a wastegate is a vale for controlling exhaust flow. If the prior art structure is capable of performing the intended use, then it meets the claim. MPEP 707.07(f)), wherein in the closed position, the wastegate swing valve seats against the wastegate valve seat to cover the wastegate inlet (actuator 26 connected to wastegate valve 34 shown in fig. 2; note this recitation is interpreted as a functional recitation. While features of an apparatus may be recited either structurally or functionally; apparatus claims cover what a device is, not what a device does. MPEP 2114).  

As to claim 3, WADE discloses wherein the integrally cast turbocharger housing includes an integrally cast wastegate duct (38) configured to supply the flow of wastegate exhaust gas to the wastegate inlet (38 is a source of exhaust; note the phrase “configured to” (for) is typically used to connect structure to a function, similar to the word “for.” “Configured to” (for) usually means the structure can perform the function with no additional modification therefore this recitation is interpreted as a functional recitation. While features of an apparatus may be recited either structurally or functionally; apparatus claims cover what a device is, not what a device does. MPEP 2114. All functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by the prior art reference. The function of receive the flow of wastegate exhaust gas is an inherent characteristic of the wastegate 34 because the function of a wastegate is a vale for controlling exhaust flow. If the prior art structure is capable of performing the intended use, then it meets the claim. MPEP 707.07(f)).  

As to claim 5,  WADE discloses a direct drive wastegate valve actuator (see annotated fig. 2) operably coupled (via rod in fig. 1) to the wastegate swing valve (fig. 1).  

As to claim 6, WADE discloses the direct drive wastegate valve actuator is configured to swing open the wastegate swing valve beyond 90° from the closed position (note the phrase “configured to” (for) is typically used to connect structure to a function, similar to the word “for.” “Configured to” (for) usually means the structure can perform the function with no additional modification therefore this recitation is interpreted as a functional recitation. While features of an apparatus may be recited either structurally or functionally; apparatus claims cover what a device is, not what a device does. MPEP 2114. All functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by the prior art reference. The function of swing open the wastegate swing valve beyond 90° from the closed position is an inherent characteristic of the wastegate of WADE because the structure disclosed in the figures appears to permit at least 90° of movement).  

As to claim 7, see explanation for claim 6.  

As to claim 8, WADE discloses the direct drive wastegate valve actuator does not include pinned connections or a wastegate rod (this is interpreted as an alternative recitation and no “pinned connections” are shown).  

As to claim 9, WADE discloses the integrally cast wastegate housing includes a wastegate actuator bore formed therethrough (fig. 4).  

As to claim 10, WADE discloses wherein the wastegate swing valve includes a shaft extending into the wastegate actuator bore (see annotated fig. 4).
  
As to claim 11, WADE discloses wherein an interior wall of the integrally cast wastegate housing includes a wastegate valve assembly clearance (fig. 4; the wastegate housing shows an installed wastegate therefore clearance exists in order for it to be installed) configured to provide a clearance for inserting the wastegate valve into the wastegate chamber to enable insertion of the shaft into the wastegate actuator bore (note the phrase “configured to” (for) is typically used to connect structure to a function, similar to the word “for.” “Configured to” (for) usually means the structure can perform the function with no additional modification therefore this recitation is interpreted as a functional recitation. While features of an apparatus may be recited either structurally or functionally; apparatus claims cover what a device is, not what a device does. MPEP 2114. All functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by the prior art reference. The function of configured to provide a clearance for inserting the wastegate valve into the wastegate chamber to enable insertion of the shaft into the wastegate actuator bore is an inherent characteristic of the wastegate valve assembly clearance.  

As to claim 13, WADE discloses a wastegate valve actuator assembly (26) operably coupled to the shaft (fig. 1) to selectively move the wastegate valve between open and closed positions (While features of an apparatus may be recited either structurally or functionally; apparatus claims cover what a device is, not what a device does. MPEP 2114. All functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by the prior art reference.).  

As to claim 14, WADE discloses a coupling (shown but not numbered in fig. 1) between the wastegate valve actuator assembly (26) and the wastegate valve (34).  

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over WADE as applied to claim 1 in view of US 9194282 B2 to SERRES et al., hereinafter SERRES.

As to claim 12,  WADE does not explicitly disclose the following which is taught by SERRES: a bushing received within the actuator bore (fig. 3 shows a bushing around
100), wherein the shaft is received within the actuator bore (fig. 3) and coupled thereto for rotational movement (this is interpreted as a statement of intended use and as such any functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by the prior art reference. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations  MPEP 2114). 
The use of a bushing within an actuator bore in an integral cast turbine housing/cylinder head is known in the art. It would be obvious to one of ordinary skill in the art to use the teachings of SERRES for the usual reasons a bushing is utilized: used to limit the size of the opening, resist abrasion, or serve as a guide for an inserted shaft. An invention created through a substitution of one known element for another to obtain predictable results is obvious.


    PNG
    media_image2.png
    559
    590
    media_image2.png
    Greyscale

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over WADE as applied to claim 1 in view of US 2017/0074158 A1 to NOWAK et al., hereinafter NOWAK. 

As to claims 15-17
WADE does not disclose [claim 15] the coupling is an Oldham coupling, [claim 16] the wastegate valve actuator assembly includes a direct drive motor having an output shaft coupled to the shaft of the wastegate valve, and [claim 17] the integrally cast turbocharger housing includes a pair of outwardly extending posts, and the Page 36 of 39Attorney Ref. 711056US2 wastegate valve actuator assembly includes a housing having a pair of coupling flanges coupled to the pair of outwardly extending posts.
	NOWAK teaches a turbocharger includes a waste gate valve, a compressor, a turbine, a turbine housing which houses the turbine, a bypass channel which bypasses the turbine, a bypass channel section arranged in the turbine housing, an actuator housing which has a separate coolant channel, an electric motor arranged in the actuator housing, a transmission which has an output shaft, a control body coupled to the output shaft, and an actuator cover. The transmission is arranged in the actuator housing. The actuator housing is detachably secured to the turbine housing. The control body controls an opening cross-section of the bypass channel.
	NOWAK also teaches use of a coupling where [claim 15] the coupling is an Oldham coupling ([0037] output shaft 32 extends out of an actuator housing 36 towards the turbine housing 18 and is connected for rotation with the flap shaft 30 by an Oldham coupling 38), [claim 16] a wastegate valve actuator assembly includes a direct drive motor (electric motor 50) having an output shaft (52 in fig. 3) coupled (via coupling 38) to the shaft (28) of the wastegate valve (15 in fig. 1), and [claim 17] the integrally cast turbocharger housing ([0038]) includes a pair of outwardly extending posts (one of which, 124, is indicated in fig. 1), and the Page 36 of 39Attorney Ref. 711056US2wastegate valve actuator assembly (34) includes a housing having a pair of coupling flanges coupled to the pair of outwardly extending posts (shown but not numbered in fig. 1).
	However, NOWAK discloses the desirability of a waste gate valve assembly that is easy to assemble and requires as little installation space as possible ([0011]). An invention is obvious where some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. Motivated by the desirability of a waste gate valve assembly that is easy to assemble and requires as little installation space as possible (NOWAK), it would be obvious to one of ordinary skill in the art to use the teachings of NOWAK as motivation to modify WADE to arrive at the claimed invention.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over WADE in view of US 5,067,452 A to ELSBETT et al., hereinafter ELSBETT. 

As to claim 20
WADE discloses a cylinder head assembly for an internal combustion engine (see explanation for claim 1), the assembly comprising:  
a cast cylinder head  (cylinder head 22);  Page 37 of 39Attorney Ref. 711056US2 
a turbocharger housing (turbine housing 30) integrally cast with the cylinder head (an internal combustion engine cylinder head configured as a one-piece structure
having integral exhaust ducting and an integral exhaust turbine housing for a turbocharger [0001]) and having an integrally cast wastegate housing (referring to portion of housing surrounding wastegate valve 34 in fig. 2), wherein the turbocharger housing is configured to receive a turbocharger cartridge rotatably supporting a shaft coupled between a compressor wheel and a turbine wheel (see explanation for claim 1); and 
wherein the integrally cast wastegate housing defines (i) a wastegate chamber configured to receive a flow of exhaust gas from the turbine wheel, and (ii) a valve seat defining  a flow of wastegate exhaust gas (generally 50 in fig. 3; note the phrase “configured to” is typically used to connect structure to a function, similar to the word “for”. “Configured to” (for) usually means the structure can perform the function with no additional modification therefore this recitation is interpreted as a functional recitation. While features of an apparatus may be recited either structurally or functionally; apparatus claims cover what a device is, not what a device does. MPEP 2114. All functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by the prior art reference. The function of receive a turbocharger cartridge is an inherent characteristic of the cylinder head assembly of WADE because WADE discloses the same thing, i.e. receiving a “cartridge” (figures). Note the recitation of a turbocharger cartridge rotatably supporting a shaft coupled between a compressor wheel and a turbine wheel is not a positive recitation. A claim is only limited by positively recited elements. MPEP 2115); 
a direct drive wastegate valve actuator (26) coupled to the turbocharger housing (fig. 2); and 
a wastegate swing valve (34 in fig. 2 and 4) operably coupled to the direct drive wastegate valve actuator via a rotatable shaft (see annotated figure 4 below) to selectively rotate the wastegate swing valve between a closed position over the valve seat to seal the wastegate inlet (while features of an apparatus may be recited either structurally or functionally; apparatus claims cover what a device is, not what a device does. MPEP 2114. All functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by the prior art reference), and an open position beyond 90 rotation of the shaft from the closed position (while features of an apparatus may be recited either structurally or functionally; apparatus claims cover what a device is, not what a device does. MPEP 2114. All functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by the prior art reference). 


    PNG
    media_image3.png
    580
    740
    media_image3.png
    Greyscale


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over WADE in view of ELSBETT and in further view of US 2011/0173972 to NOWAK et al., hereinafter NOWAK.

As to claim 21, WADE discloses wherein the wastegate swing valve (34) has a backside opposite a surface that seats against the valve seat (fig. 2), WADE does not explicitly disclose the following which is taught by NOWAK: and wherein in the open position (referring to annotated fig. 1 below which shows a closed position), a backside of the wastegate swing valve (backside of 15) blocks the flow of exhaust from the turbine wheel (as valve 15 moves away from seat 24, i.e. into a more open position, moves into the path of the exhaust exiting turbine housing 18) to increase the flow of the wastegate exhaust gas (while features of an apparatus may be recited either structurally or functionally; apparatus claims cover what a device is, not what a device does. MPEP 2114. All functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by the prior art reference, see explanation supra).
However, NOWAK discloses the desirability of a waste gate valve assembly that is easy to assemble and requires as little installation space as possible ([0011]). An invention is obvious where some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. Motivated by the desirability of a waste gate valve assembly that is easy to assemble and requires as little installation space as possible (NOWAK), it would be obvious to one of ordinary skill in the art to use the teachings of NOWAK as motivation to modify WADE to arrive at the claimed invention. 

    PNG
    media_image4.png
    956
    866
    media_image4.png
    Greyscale



Allowable Subject Matter
Claim 18 is allowed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as each further discloses a state of the art.

US 20140187373 A1

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or pointed out by the examiner.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton, Esq. whose telephone number is (313)446-4899. The examiner can normally be reached 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody LEE can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Todd Newton, Esq./
Primary Examiner
Art Unit 3745



/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745
5/5/2022